Citation Nr: 0507778	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was afforded a hearing at the RO in Cleveland in 
January 2004.  He requested a Board hearing in September 
2004.  In October 2004 he withdrew his request for a Board 
hearing.  38 C.F.R. § 20.704(e) (2004).


FINDING OF FACT

The veteran's duodenal ulcer is manifested by subjective 
complaints of gassiness and bloating, and some epigastric 
discomfort; he does not have anemia, and his weight is 
stable.  He has normal bowel sounds and a normal duodenum.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.112, 4.114, Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Associated with the claims file are VA outpatient treatment 
reports dated from March 2001 to April 2004.  The veteran 
received all of his health care at a VA medical center and he 
was seen during that time period for various health issues 
unrelated to the issue on appeal.  

A treatment report dated March 16, 2001, shows that the 
veteran's problems included gastroesophageal reflux disease 
(GERD), benign prostatic hypertrophy (BPH), prostatitis, 
coronary artery disease (CAD) status-post percutaneous 
transluminal coronary angioplasty, granulomas in his lungs, 
hyperlipidemia, diverticulosis, status-post laminectomy, mild 
depression and constipation.  His weight was listed as 221 
pounds.

An entry dated May 17, 2001, indicated that the veteran was 
seen for the management of his GERD.  The veteran's weight 
was not listed.  He reported having heartburn weekly but 
denied dysphagia, odynophagia, nausea and vomiting, or 
abdominal pain.  The examiner's impression was GERD for 
greater than five years.

In an entry dated in June 2001, the veteran's weight was 
listed as 221 pounds.  An entry dated in September 2001 
documented that the veteran was seen for a follow-up 
treatment for his GERD.  His weight was not listed.  An entry 
dated in December 2001 listed the veteran's weight as 224 
pounds.  The examiner determined that the veteran was obese.

An entry dated in February 2002, noted that an 
esophagogastroduodenoscopy (EGD) was performed in December 
2001, which showed that the veteran had gastritis and H. 
Pylori.  He was treated for H. Pylori and was seen on this 
date for a follow-up appointment.  He reported occasional 
reflux symptoms.  The veteran's weight was not listed.

The veteran was seen in April 2002.  His weight was listed as 
212 pounds.  It was noted that his GERD symptoms were under 
reasonable control.  In an entry dated in January 2003, the 
examiner noted that the veteran's reflux was not under good 
control.  The veteran denied dysphagia, odynophagia, nausea 
and vomiting, or hematemesis.  Further, he did not have 
bright red blood per rectum or melena.  

In a treatment report dated in June 2003, the veteran's 
weight was listed as 203.9 pounds.  The examiner made 
reference to the EGD performed in December 2001 and 
referenced the fact that the veteran had a normal duodenum.

The veteran was seen in July 2003.  His weight was listed as 
205 pounds.  He reported nighttime symptoms of heartburn that 
awakened him three times a week.  He reported that his reflux 
symptoms were related to eating late, which he had to do 
because of his work schedule.  The veteran denied dysphagia, 
odynophagia, nausea and vomiting, or hematemesis.  Further, 
he did not have bright red blood per rectum or melena.

The veteran was seen in September 2003, for epigastric pain 
related to his GERD.  His weight was listed as 207 pounds.  
He reported no blood in his stool and no weight loss.

The veteran was seen in October 2003, and he reported that 
his medications were adequately controlling his heartburn 
symptoms.  He reported no weight loss, a good appetite, no 
nausea or vomiting, no dysphagia, odynophagia or melena.  The 
veteran's weight was listed as 206 pounds.

In an entry dated in February 2004, the veteran's weight was 
listed as 210 pounds.  He reported no symptoms of heartburn, 
constipation, blood in the stool, or weight loss.  

The veteran was seen in March 2004.  His weight was listed as 
214 pounds.  He reported that he was doing well and denied 
any weight loss, nausea or vomiting, dysphagia, odynophagia 
or melena.  He reported that his appetite was good.

The veteran was afforded a VA examination in June 2002.  The 
examiner reported that he did not have the veteran's claims 
file but that he reviewed the veteran's electronically 
recorded medical records from the VA medical center in 
Cincinnati.  The examination revealed that the veteran's 
abdomen was nontender and nondistended.  There was no 
hepatosplenomegaly.  Bowel sounds were present in all four 
quadrants.  The abdomen was clear to percussion.  There was 
no organ enlargement, ventral hernia mass or tenderness.  
There was no evidence of inguinal or ventral hernia or any 
residuals of malignancy.

The examiner diagnosed the veteran with a duodenal ulcer 
based on the veteran's history, gastroesophageal reflux 
disease, and H-pylori gastritis.  

The veteran was afforded a hearing at the RO in Cleveland, 
Ohio in January 2004.  The veteran testified that he had 
experienced weight loss of 25 to 30 pounds over a 3 or 4-
month period.  He also reported tiring easily and falling 
asleep when he sat down.  Further, he reported that within 
the last year, his stools were occasionally very dark in 
color.  Finally, he reported that he was occasionally unable 
to rest at night.  Often when he was asleep he woke up 
burping and he had gas.  He reported that he had a lot of 
stress and if other things were bothering him he did not get 
any rest.  He stated that he took pills to help with the 
burning and the gas.  He reported that the pills did not cure 
the problems but they controlled the symptoms to the point 
where he could live his life.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2004).

The veteran is rated for a duodenal ulcer under Diagnostic 
Code 7305.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).  
Under Diagnostic Code 7305, a rating of 20 percent is 
warranted when the veteran suffers moderate symptoms, 
including recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A rating of 40 percent 
is warranted when the veteran suffers moderately severe 
symptoms with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least 4 or more times a year.  

For purposes of evaluating conditions listed in 38 C.F.R. 
§ 4.114, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year period preceding 
onset of the disease.  38 C.F.R. § 4.112 (2004).  

The record indicates that the veteran has not suffered from 
any appreciable weight loss.  From the period from March 2001 
through March 2004 the veteran's weight ranged from 203 to 
224 pounds.  The veteran reported having a good appetite and 
denied weight loss at his examinations in September 2003, 
October 2003, February 2004 and March 2004.  The treatment 
reports do not reflect that the veteran had melena.  The 
veteran has not been diagnosed with anemia.  An EGD was 
performed in December 2001 which indicated that the veteran 
had a normal duodenum.  None of the veteran's other 
gastrointestinal symptoms have been related to his service-
connected duodenal ulcer.

The Board notes that the veteran was not afforded a VA 
examination since June 2002.  However, there are current 
treatment records for the veteran dated as late as April 
2004.  The treatment records do not document any weight loss 
attributable to a duodenal ulcer.  In fact, his duodenum has 
been found to be normal.  He was not diagnosed with anemia at 
any time.  Further, the treatment reports do not document any 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four times a year.  Accordingly the 
veteran's claim for an increased evaluation must be denied.  

Finally, the Board has given consideration to 38 C.F.R. 
§ 3.321(b)(1) (2004).  The veteran has not indicated that he 
has missed any work due to his duodenal ulcer and the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedule of rating standards.  See 38 C.F.R. 
§ 3.321(b)(1).  The current evidence of record does not 
demonstrate that a duodenal ulcer has resulted in frequent 
periods of hospitalization or in marked interference with his 
employment.  The veteran has not indicated that he has lost 
work due to his duodenal ulcer.  The schedular criteria are 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations, and these criteria adequately compensate the 
veteran in this case.  38 U.S.C.A. § 1155.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA central office for 
consideration of an extraschedular evaluation is not 
warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in April 2002.  The 
veteran was informed that he should obtain and provide copies 
of treatment reports, unless he desired the RO's assistance 
in that endeavor.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO assisted the veteran in the development of evidence 
from the onset of the claim.  The veteran was afforded a VA 
examination.  Outpatient treatment reports from a VA facility 
were associated with the claims file.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for a duodenal ulcer 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


